DETAILED ACTION
This Office Action is in response to amendment filed 11/4/2021 for the application 17/178,256.
Claims 1-18 are currently pending; claims 1, 7, and 13 are independent claims; claims 1, 7 and 13 have been amended; claims 1-18 have been examined.  
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made FINAL.

Response to Applicant’s Remarks/ Arguments
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/4/2021, with respect to the rejections of claims 1-18 have been fully considered but are not persuasive.
Applicant argues as follows:  Claim Interpretation 35 U.S.C. § 112(f) In the Office Action, the Examiner has interpreted claims 7-12 under 35 U.S.C. § 112(f) as reciting means-plus function. Applicant respectfully traverses this interpretation. In response, Applicant has amended independent claim 7 to recite that the claimed server further comprises a computer processor and that the records processing module, the requests manager module, and the users’ consent aggregator comprise sets of instructions executed over the computer processor. Claims 8-12 depend upon claim 7.
Examiner respectfully notes the claims recite “records processing module, the request manager module and the user’s consent aggregator comprise sets of instructions executed over said computer processor;”  As the claimed modules comprise a sets of instructions, said modules could be implemented either in software or combination of software and hardware.  Therefore, the terms module are not modified by sufficient structural modifiers.  As the three-prong tests are met, the claims are interpreted under 35 USC 112(f).  Examiner respectfully suggests that the Applicant further amend to avoid 35 USC 101 and to not invoke 112(f), by amended, for example, as follows:  
“A server for … , the server comprising:
a computer processor;
a memory storing computer executable instructions that, when executed by the processor, cause the processor to implement:
a records processing module …
a requests manager module …
a users’ consent aggregator…” 

Applicant argues as follows:  However, Stern does not teach or even suggest: “wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.”
Examiner respectfully notes that in response to Applicant’s amendment of the claims, the independent claims are now rejected by Otonomo in view of Gupta.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 7-12 are being interpreted under 35 U.S.C. 112(f) as reciting means-plus functions. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: records processing module, requests manager, users’ consent aggregator in claim 1.  As the claimed modules comprise a sets of instructions, said modules could be implemented either in software or combination of software and hardware.  Therefore, the terms module are not modified by sufficient structural modifiers.  As the three-prong tests are met, the claims are interpreted under 35 USC 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 0039 of Applicant’s original disclosure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012.
Regarding claim 1, Otonomo discloses  a method of aggregating users’ consents for use of automotive data by data services, the method comprising:
obtaining, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users (Otonomo announces page 1 lines 8-12, “The Consent Management Hub provides an efficient way for connected car drivers [i.e., users encompasses drivers] to take control over the sharing of their personal automotive data. It simplifies the driver opt-in process for automotive manufacturers (OEMs) on the Otonomo Platform and validates consent with each personal data request from third-party mobility service providers.”; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers [i.e., data sources].”);
determining, for each request for automotive data made by said data services (Otonomo announces; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers.”);
aggregating consent data for each data records (Otonomo announces, page 1, lines 29-35, “The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point [i.e., aggregating consent data for each data records] for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.”; page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”), 
providing the data services with access to automotive data based on the aggregated users consent data (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”). 
Otonomo does not explicitly disclose which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
However, in an analogous art, Gupta discloses which of the data records require user consent (Gupta, paragraph 0028, “In at least one embodiment, when a user authenticates, via an identity provider, and grants permission for an SP to access the data and services of the identity provider, the identity provider redirects the user/client browser to an endpoint provided by the SP. During this redirect, the identity provider sends the authorization code, which can be exchanged by the SP for access and refresh tokens. “);
responsive to an indication that the respective user have been authenticated by the data sources (Gupta, paragraph 0078, “However, while an administrator is using that user system to interact with system 616, that user system has the capacities allotted to that administrator. In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level.”);
wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources (Gupta, paragraph 0036, “FIG. 2A shows a flowchart of an embodiment of a user system method 200 for initiating an OAuth session and obtaining and storing an encrypted token in the user system browser. In step 202, the user system sends an authentication request to a service provider (SP), initiating authentication.”);
forwarding said request to a server which forwards said request to the at least one of the data sources (Gupta, paragraph 0036, “In step 204, the user system receives an OAuth login page for a required data source/information provider (identity provider) from the service provider redirecting the user to the identity provider that has the data source.”);
wherein upon authenticating the at least one of said respective users by the at least one of the data sources (Gupta, paragraph 0036, “. In step 206, the user system sends login information to the identity provider, and approves OAuth access of the identity provider by the service provider. In step 208, the user system receives an OAuth authorization code from the identity provider (which may be a data source), and an instruction to contact the SP redirecting the user back to the SP.”);
sending, by the at least one of the data sources, to said server, an authorization code/token (Gupta, paragraph 0026, “the user system receives an OAuth authorization code from the identity provider (which may be a data source)”);
redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token (Gupta, paragraph 0040, “In decision step 254, if the access based on the supplied Auth code is denied method 250 follows the NO branch, and the process ends in step 256. In decision step 254, if the access based on the supplied Auth code is approved, method 250 follows the YES branch, and process 250 continues to step 258. In step 258, the identity provider sends the user system redirection instructions to go to the application provider (SP) with the supplied authorization code.”);
forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services . (Gupta, paragraph 0062, “if the passcodes match in step 3, the decrypted data (D) is returned back to the user system 402”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the method/ system/ non-transitory computer readable medium of Otonomo to include which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
One would have been motivated to provide users with the benefits of extending the flow of authentication to the storage available with current browsers (Gupta: paragraph 0007).

Regarding claim 7, Otonomo discloses  a server comprising:
a records processing module configured to obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users (Otonomo announces page 1 lines 8-12, “The Consent Management Hub provides an efficient way for connected car drivers [i.e., users encompasses drivers] to take control over the sharing of their personal automotive data. It simplifies the driver opt-in process for automotive manufacturers (OEMs) on the Otonomo Platform and validates consent with each personal data request from third-party mobility service providers.”; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers [i.e., data sources].”);
a requests manager configured to determine for each request for automotive data made by said data services (Otonomo announces; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers.”);
a users’ consent aggregator configured to aggregate consent data for each data records (Otonomo announces, page 1, lines 29-35, “The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point [i.e., aggregating consent data for each data records] for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.”; page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”), 
wherein the requests manager is configured to provide the data services with access to automotive data based on the aggregated users consent data (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”).
Otonomo discloses a server, but does not explicitly disclose a server for aggregating users’ consents for use of automotive data by data services, the server comprising; a computer processor; which of the data records require user consent; responsive to an indication that the respective user has been authenticated by the data sources; wherein the records processing module, the requests manager module, and the users’ consent aggregator comprise sets of instructions executed over said computer processor, wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
However, in an analogous art, Gupta discloses a server for aggregating users’ consents for use of automotive data by data services, the server comprising a computer processor (Gupta, paragraph 0075, “FIG. 6 illustrates a block diagram of an environment 610 wherein an on-demand database service might be used. Environment 610 may include user systems 612, network 614, system 616, processor system 617, application platform 66, network interface 620, tenant data storage 622, system data storage 624, program code 626, and process space 628. In other embodiments, environment 610 may not have all of the components listed and/or may have other elements instead of, or in addition to, those listed above.”)
Gupta discloses which of the data records require user consent (Gupta, paragraph 0028, “In at least one embodiment, when a user authenticates, via an identity provider, and grants permission for an SP to access the data and services of the identity provider, the identity provider redirects the user/client browser to an endpoint provided by the SP. During this redirect, the identity provider sends the authorization code, which can be exchanged by the SP for access and refresh tokens. “);
responsive to an indication that the respective user have been authenticated by the data sources (Gupta, paragraph 0078, “However, while an administrator is using that user system to interact with system 616, that user system has the capacities allotted to that administrator. In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level.”);
wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources (Gupta, paragraph 0036, “FIG. 2A shows a flowchart of an embodiment of a user system method 200 for initiating an OAuth session and obtaining and storing an encrypted token in the user system browser. In step 202, the user system sends an authentication request to a service provider (SP), initiating authentication.”);
wherein the records processing module, the requests manager module, and the users’ consent aggregator comprise sets of instructions executed over said computer processor  (Gupta, paragraph 0028, “In at least one embodiment, when a user authenticates, via an identity provider, and grants permission for an SP to access the data and services of the identity provider, the identity provider redirects the user/client browser to an endpoint provided by the SP. During this redirect, the identity provider sends the authorization code, which can be exchanged by the SP for access and refresh tokens. “);
forwarding said request to a server which forwards said request to the at least one of the data sources (Gupta, paragraph 0036, “In step 204, the user system receives an OAuth login page for a required data source/information provider (identity provider) from the service provider redirecting the user to the identity provider that has the data source.”);
wherein upon authenticating the at least one of said respective users by the at least one of the data sources (Gupta, paragraph 0036, “. In step 206, the user system sends login information to the identity provider, and approves OAuth access of the identity provider by the service provider. In step 208, the user system receives an OAuth authorization code from the identity provider (which may be a data source), and an instruction to contact the SP redirecting the user back to the SP.”);
sending, by the at least one of the data sources, to said server, an authorization code/token (Gupta, paragraph 0026, “the user system receives an OAuth authorization code from the identity provider (which may be a data source)”);
redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token (Gupta, paragraph 0040, “In decision step 254, if the access based on the supplied Auth code is denied method 250 follows the NO branch, and the process ends in step 256. In decision step 254, if the access based on the supplied Auth code is approved, method 250 follows the YES branch, and process 250 continues to step 258. In step 258, the identity provider sends the user system redirection instructions to go to the application provider (SP) with the supplied authorization code.”);
forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services . (Gupta, paragraph 0062, “if the passcodes match in step 3, the decrypted data (D) is returned back to the user system 402”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the method/ system/ non-transitory computer readable medium of Otonomo to include a server for aggregating users’ consents for use of automotive data by data services, the server comprising a computer processor; which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein the records processing module, the requests manager module, and the users’ consent aggregator comprise sets of instructions executed over said computer processor wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
One would have been motivated to provide users with the benefits of extending the flow of authentication to the storage available with current browsers (Gupta: paragraph 0007).
Regarding claim 13, Otonomo discloses a computer readable medium including a processor to obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users (Otonomo announces page 1 lines 8-12, “The Consent Management Hub provides an efficient way for connected car drivers [i.e., users encompasses drivers] to take control over the sharing of their personal automotive data. It simplifies the driver opt-in process for automotive manufacturers (OEMs) on the Otonomo Platform and validates consent with each personal data request from third-party mobility service providers.”; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers [i.e., data sources].”);
determine for each request for automotive data made by said data services (Otonomo announces; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers.”);
aggregate user consent data for each data records (Otonomo announces, page 1, lines 29-35, “The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point [i.e., aggregating consent data for each data records] for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.”; page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”);
(Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”).
Otonomo discloses a computer readable medium with a processor to, but does not explicitly disclose non-transitory computer readable medium for aggregating users’ consents for use of automotive data by data services, the computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor to; which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
However, in an analogous art, Gupta discloses a non-transitory computer readable medium for aggregating users’ consents for use of automotive data by data services, the computer readable medium comprising a set of instructions that, when executed, cause at (Gupta, paragraph 0075, “FIG. 6 illustrates a block diagram of an environment 610 wherein an on-demand database service might be used. Environment 610 may include user systems 612, network 614, system 616, processor system 617, application platform 66, network interface 620, tenant data storage 622, system data storage 624, program code 626, and process space 628. In other embodiments, environment 610 may not have all of the components listed and/or may have other elements instead of, or in addition to, those listed above.”);
which of the data records require user consent (Gupta, paragraph 0028, “In at least one embodiment, when a user authenticates, via an identity provider, and grants permission for an SP to access the data and services of the identity provider, the identity provider redirects the user/client browser to an endpoint provided by the SP. During this redirect, the identity provider sends the authorization code, which can be exchanged by the SP for access and refresh tokens. “);
responsive to an indication that the respective user have been authenticated by the data sources (Gupta, paragraph 0078, “However, while an administrator is using that user system to interact with system 616, that user system has the capacities allotted to that administrator. In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level.”);
wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources (Gupta, paragraph 0036, “FIG. 2A shows a flowchart of an embodiment of a user system method 200 for initiating an OAuth session and obtaining and storing an encrypted token in the user system browser. In step 202, the user system sends an authentication request to a service provider (SP), initiating authentication.”);
forwarding said request to a server which forwards said request to the at least one of the data sources (Gupta, paragraph 0036, “In step 204, the user system receives an OAuth login page for a required data source/information provider (identity provider) from the service provider redirecting the user to the identity provider that has the data source.”);
wherein upon authenticating the at least one of said respective users by the at least one of the data sources (Gupta, paragraph 0036, “. In step 206, the user system sends login information to the identity provider, and approves OAuth access of the identity provider by the service provider. In step 208, the user system receives an OAuth authorization code from the identity provider (which may be a data source), and an instruction to contact the SP redirecting the user back to the SP.”);
sending, by the at least one of the data sources, to said server, an authorization code/token (Gupta, paragraph 0026, “the user system receives an OAuth authorization code from the identity provider (which may be a data source)”);
redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token (Gupta, paragraph 0040, “In decision step 254, if the access based on the supplied Auth code is denied method 250 follows the NO branch, and the process ends in step 256. In decision step 254, if the access based on the supplied Auth code is approved, method 250 follows the YES branch, and process 250 continues to step 258. In step 258, the identity provider sends the user system redirection instructions to go to the application provider (SP) with the supplied authorization code.”);
forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services . (Gupta, paragraph 0062, “if the passcodes match in step 3, the decrypted data (D) is returned back to the user system 402”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the method/ system/ non-transitory computer readable medium of Otonomo to include non-transitory computer readable medium for aggregating users’ consents for use of automotive data by data services, the computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor to; which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
One would have been motivated to provide users with the benefits of extending the flow of authentication to the storage available with current browsers (Gupta: paragraph 0007).
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012, and further in view of Honarvar (US20030154406), filed August 21, 2002.
Regarding claims 2, 8, and 14, Otonomo and Gupta disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo and Gupta disclose the data source and users, but do not explicitly disclose wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.
However, in an analogous art, Honarvar discloses wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source (Honarvar, paragraph 0132, “In FIG. 7, if at 725 the user has not previously exceeded an allowed number of attempts of an authentication session or failed the allowed number of previous authentication sessions, at 730 the authentication engine 240 sends data retrieval requests to the appropriate data sources 230 and/or 250 based on the rules 245a-n set up for the vendor.  Because the vendor-customized authentication rules 245a can customize the authentication engine to access multiple data sources and/or to simultaneously access multiple data sources and/or to sequentially access multiple data sources, Identicate can provide multi-factor user authentication, multi-data source user authentication, and/or multi-step user authentication within a user authentication session.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Honarvar with the method/ system/ non-transitory computer readable medium of Otonomo and Gupta to include wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.
One would have been motivated to provide users with the benefits of a fraud detection and identity verification system dynamically customizable by the vendor (Honarvar: paragraph 0006).

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,.
Regarding claims 3, 9, and 15, Otonomo and Gupta disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo and Gupta disclose for each request for automotive data made by the data services and consent, but do not explicitly disclose wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.
However, in an analogous art, Lee/ Lee KR discloses wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources (Lee paragraph 0148 (see also Lee Kr, page 28/51, line 40, through page 29/51, line 14), “The means used to check the end user consent in operation 8011 may be configured in the bundle policies or, when not configured in the bundle policies, an arbitrary means accepted/selected by the user equipment 800, the bundle management server 840, or the service provider 830 may be used.  In operation 8013, the LBA 810 may transmit, to the SSP 820, the result of checking the end user consent (e.g., accept or reject).  When the end user consent is not required for the remote management based on the bundle policies, operations 8009 to 8013 may be omitted.  When the result of checking the end user consent indicates that the end user 850 rejects the remote management or does not respond within a certain time, the SSP 820 may terminate the remote management by performing operation 8017.  When the end user consent is not required or the result of checking the end user consent indicates that the end user 850 accepts the remote management, the SSP 820 may perform operation 8015.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee/ Lee KR with the method/ system/ non-transitory computer readable medium of Otonomo and Gupta to include wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.
One would have been motivated to provide users with the benefits of managing bundles of a smart secure platform in a mobile communication system (Lee: paragraph 0002/. Lee KR, page 3/51, lines 14-16).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012, filed June 25, 2018, and further in view of Modica (US20170358204), filed June 8, 2017.
Regarding claims 4, 10, and 16, Otonomo and Gupta disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo and Gupta disclose automotive data records, but do not explicitly disclose wherein said automotive data records are normalized and anonymized.
(Modica, paragraph 0052, “The vehicle sensor data may be sent from the vehicle 220, via a network communication protocol, to an OEM service 230.  The sensor data may be received via secure communication at 232, and anonymized at 234.  Anonymization may remove any information that would uniquely identify the vehicle from which the data came.  The sensor data may be normalized at 238, such that any sensor data in proprietary format or non-standard format may be normalized to a common format.  The normalized sensor data from the vehicle 220 may be provided to the map data service collector 242 of the map data service 240, where the data is processed and used to benefit other uses of the map data service.”; paragraph 0054, “Rich sensor data provided from the sensors to the vehicle data collector 224 may be submitted as vehicle data sensor submission messages with various types of content.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Modica with the method/ system/ non-transitory computer readable medium of Otonomo and Gupta to include wherein said automotive data records are normalized and anonymized.
One would have been motivated to provide users with the benefits of gathering and processing sensor data from a plurality of different sources using a plurality of different sequences and priorities, and using said data for the enhancement and creation of dynamic services (Modica: paragraph 0002).


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May .
Regarding claims 5, 11, and 17, Otonomo and Gupta disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo and Gupta disclose aggregating consent data for each data record, but do not explicitly disclose wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.
However, in an analogous art, Lambert discloses wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services (Lambert, “FIG. 3 is a block diagram illustrating an embodiment of a vehicle data server.  In some embodiments, vehicle data server 300 of FIG. 3 comprises vehicle data server 104 of FIG. 1.  In the example shown, vehicle data server 300 comprises processor 302.  Processor 302 comprises a processor for controlling the operations of vehicle data server 300, for reading and writing information on data storage 304, for communicating via communications interface 306 (e.g., a wireless or wired communication interface), for acquiring data using data services 308, for determining risk associated with an event using risk prediction 310, and for enforcing business logic 312, where business logic includes logic to enforce business rules--for example, one or more of the following: a time of day restriction, a data cost restriction, a privacy restriction (e.g., based on a consent of a driver, an employer, a supervisor, etc.), a subscription restriction or privilege (e.g., based on up to date paid account, data transfer only when cost of transfer is low, transfer immediately, etc.), a service contract restriction or privilege (e.g., data transfer only for a subset of drivers, only transfer for highest risk drivers, etc.), or any appropriate business rule.  In various embodiments, data storage 304 comprises a data storage for storing instructions for processor 302, vehicle event recorder data, vehicle event data, sensor data, video data, map data, vehicle event review data, or any other appropriate data.  Data services 308 comprises interfaces to one or more data services for retrieving data.  In various embodiments, the one or more data services comprise weather report services, traffic report services, speed limit services, driver shift data services, vehicle data server historical data services, or any other appropriate data services.  In various embodiments, risk prediction 310 comprises algorithms for determining risk associated with an event using data acquired from data services 308--for example, weather conditions (e.g., sunny, cloudy, rainy, foggy, snowy, etc.), traffic conditions (e.g., current speed of travel, accidents in proximity, construction information, etc.), transient regulations (e.g., time of day speed limits, variable speed limits, high occupancy vehicle lane requirements, etc.), driver information (e.g., hours of service details, 14 day driving history, etc.), vehicle information (e.g., vehicle speed limits, hazardous material restrictions, other vehicle related restrictions, etc.), or any other appropriate data for risk prediction.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lambert with the method/ system/ non-transitory computer readable medium of Otonomo and Gupta to include wherein the aggregating consent data indicates for which of the obtained 
One would have been motivated to provide users with the benefits of a dynamic uploading protocol (Lambert: paragraph 0013).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012, and further in view of Sample (US20100100952), filed January 23, 2009.
Regarding claims 6, 12, and 18, Otonomo and Gupta disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo and Gupta disclose aggregating consent data and users, but do not explicitly disclose wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.
However, in an analogous art, Sample discloses wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated (Sample, paragraph 0170, “However, the "Aggregator Network Conduit" installation becomes the installation of the extension application N with an OAuth-based process by which the aggregator network would generate an Aggregator Network&lt;=&gt;N access token for the extension application to access services from the aggregator network and for the aggregator network to call the extended 3rd party services later.”; paragraph 0171, “The rate of access to a given network or data source may be controlled by a centralized rate limiting service that is used by the communication modules (e.g. auth/pull modules) to determine whether further access to a given network is allowed.  The processes that govern the end-points or the scheduler may then refine their strategies for subsequent requests to the Aggregator Run-Time Platform based on the results reported.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sample with the method/ system/ non-transitory computer readable medium of Otonomo and Gupta to include wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.
One would have been motivated to provide users with the benefits of allowing sharing of components and creating a common architecture that permits effective and efficient access to data that is contained within multiple networks (Sample: paragraph 0002).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/W.J.M/Examiner, Art Unit 2439         



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439